significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar -t ep rhe aq re dear company former parent hourly plan bankruptcy court plan_of_reorganization this letter constitutes notice that the company's request for a modification of the conditional waiver of the minimum_funding_standard for the salaried plan for the plan_year ending and modified by ruling letters dated date date and date has been approved accordingly conditions and of the funding waiver as modified are replaced with the following conditions that was granted in a ruling letter dated date if the company fails to meet any one of the conditions under which by date the company replaces the current letter_of_credit with a letter_of_credit in favor of the salaried plan from a financial_institution acceptable to the million _ may draw upon this letter of this funding waiver has been granted the credit for the benefit of the salaried plan at anytime thereafter this letter_of_credit shall expire on the earlier of i the date that condition is satisfied or ii date the effective date of the plan_of_reorganization is no later than date in the amount of dollar_figure your authorized representative agreed to these modifications in a letter dated date if any one of the conditions of the funding waiver as modified is not met the waiver for the plan_year ending september is retroactively null and void on date the company announced that it was taking the steps necessary to enable the completion of its exit financing syndication furthermore the former parent - has advised the company that it is prepared to provide additional exit financing the company believes that the former parent’s increased participation in the exit financing structure is necessary to successfully syndicate its exit financing on a timely basis and is consistent with the plan_of_reorganization in connection with the re-launch of its exit financing syndication the company's lead investor agreed to extend from to april march investment agreement with not occurred in order to provide the company additional time to comply with closing conditions under the investment agreement if the effective date of the plan_of_reorganization has the first date by which it could terminate the the company has represented that the funding waivers that the salaried and hourly plans have received are critical to the implementation of the plan_of_reorganization if the modifications that the company has requested are not approved the waivers would be rendered retroactively null and void if the company does not emerge from chapter bankruptcy protection on or before date the modifications agreed to by the company will extend the deadline for the company’s emergence from chapter bankruptcy protection to date in consideration of this extension the company will a replace certain letters of credit that it has provided to the salaried plan and the hourly plan as a condition of the funding waivers each plan received for the plan years ending september held by the hourly plan by dollar_figure and b increase the value of the letter_of_credit million ‘by april this conditional waiver has been granted in accordance with sec_412 of the code and sec_303 of erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the hourly plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the hourly plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering - employees covered by the hourly plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the to the _ and to your authorized representative pursuant to a power_of_attorney on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b if you require further assistance in this matter please contact _ at sincerely yours frhud ag michael d julianelle director employee_plans
